73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Milton MCCRAY, Petitioner-Appellant,v.Warden SMITH, Respondent-Appellee.
No. 95-7721.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  December 22, 1995.

Milton McCray, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Milton McCray appeals from the district court's order dismissing his petition for a writ of mandamus under 28 U.S.C. Sec. 1361 (1988).  McCray filed his petition and sought to have the district court compel Maryland officials to award him the proper credit for the time he spent on bond.  Because federal courts have no general power to compel state officials to act, the district court did not abuse its discretion in dismissing the petition for lack of jurisdiction.  See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  See generally Franchi v. Manbeck, 972 F.2d 1283, 1289 (Fed.Cir.1992) (stating standard of review).  Accordingly, we affirm on the reasoning of the district court.  McCray v. Smith, No. CA-95-2659-MJG (D.Md. Sept. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED